                Case 1:20-cv-01922-LGS-SDA Document 81 Filed 11/04/20 Page 1 of 1




                                                                                         11/4/2020

JAMES E. JOHNSON                             THE CITY OF NEW YORK                                    MARTIN BOWE
Corporation Counsel                                                                                   Senior Counsel
                                            LAW DEPARTMENT                                       Tel: (212) 356-0894
                                                 100 CHURCH STREET                              Cell: (646) 498-7178
                                                 NEW YORK, NY 10007


                                                                      November 3, 2020
        VIA ECF
        Hon. Stewart D. Aaron
        Daniel Patrick Moynihan                       Application GRANTED. SO ORDERED.
        United States Courthouse                      Dated: November 4, 2020
        500 Pearl St.
        New York, NY 10007-1312

                        Re:    S.J. et al. v. N.Y.C. Dep’t of Educ., et al. 20-cv-1922 (LGS)(SDA)

        Dear Judge Aaron:

                 I am Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant the New York City Department of Education (“DOE”) in the
        above-referenced action. I write to request a two day enlargement of Defendant’s time to file
        responses to Plaintiff’s Objections at Dkt. No. 79, from November 4 to November 6, 2020.
        Plaintiff consents to this request. The need for this additional time arises due to severe weather
        conditions yesterday which caused cancellation of transportation which prevented me from travelling
        to the office, and I had no remote ability to complete Defendant’s papers; and, following the legal
        holiday today, I am scheduled to be furloughed from my position for tomorrow, November 4.

                 Thank you for considering this request.

                                                             Respectfully submitted,
                                                                    /s/
                                                             Martin Bowe
                                                             Senior Counsel
        cc:      Benjamin M. Kopp, Esq. (via ECF)
